 1
 2
 3
 4
 5
 6
 7
 8                                  UNITED STATES DISTRICT COURT
 9                              CENTRAL DISTRICT OF CALIFORNIA
10
11 OLEKSANDR NAZARCHUK,                            Case No. 2:20−cv−08396 FMO (GJSx)
12                     Plaintiff,
                                                   ORDER RE DISMISSAL
13            v.
14 GEICO GENERAL INSURANCE                         District Judge Fernando M. Olguin
   COMPANY, an Iowa Corporation ,                  Magistrate Judge Gail J. Standish
15
            Defendant.
16
17
18            The parties having stipulated to the dismissal of this matter and good cause
19 appearing, it is hereby ordered that this matter be dismissed with prejudice, with
20 each party to bear its own costs and fees.
21
22   Dated: July 15, 2021
23
24
                                                                    /s/
25                                                    HON. FERNANDO M. OLGUIN
26                                                      United States District Judge
27
28
                                                -1-
     SMRH:4838-5583-4610.1                                     [PROPOSED] ORDER RE DISMISSAL
